90HN   x., EmEl.
                   AUSTIN.TEXAR     78711




                        January 2, 1976




                          p. 3200
IheHonorebleBobBullock- page 2 (H-757)


         pmvided,kwever,thatallmxhbquestsand
         giftsof mxeys, exceptthoseto the hpartmnt
         of&ntalnealthendMsntal~tionarld
          institutionsunderitajurb3dicticmreceived
          franprivatescurces,a&toagenciesand
          instituticnsnamdinArticleIVofthisAct,
          shallbs~itedinibJthestateTmasuryand
          &allbeexpendedinaccon%um with * prQv.isims
          f5his Act. Acts 1975,64thleg.,ch. 743,at
              .
     Ithaebsen~~thatsalary~l~~rradewithgift~
aremtaNemdbyseckbll(q)sincethcsefLmdsareaFpmpriatedby
sectFon190farticleVofthsAdandthuearenotn~than~i-
ated fuds."
              ..
        ~thezquimmntsofastatutetkintentofthe
rJ@szture rmst bs tb
                        Y~E%$ZkiEZFi9%-
                              s.w.zd112 (!lkx. Sup. 1971). VihereTGC
                             bytkeechazgedwithitsafhinistration
dhaskeen-              by tb Legisleture  withoutchangeit is pesuned
thatttnzfsgislaturewasawsreofanda&p+xdthatconsixucti~.Humble
               8. v. Calve&, 414 S.W.Zd172 (Tex.Sup. 1967);SB
i?+3ie--       s.w.2azTwK.      sup. 1944);Railxoadcuanission    v.
                                                                 -- Texas
&taworleansR. co., 42 S.W.2d1091 (Tex.civ.            - Austin1931,
ii%E-ZTNti                identicalto articleV, section.9  l(q)and 18 of
~thecurrentAppropriatimsIkctamalsofamdinthe 1973GeneralAppmpri-
ationsAct, Acts 1973,63rdIeg., .A 659,p. 1786 [secticn       l(q) at
2195;secticn18 at 22091. A searchof the salarysupplaaent       files
intboffice of the hcmtaryof Stateremals thatstateagencieshave
constrmd this lsnguAga; to rowire ?xporeg of gift funds. Ilhed, to
amstrm the provish aa not applybg to gift fur& wxld give 8ectim
l(q) little,if any,meaning. sincethsLe&slatureispresmsdtohave
usedevexywxdandsectionforapurpoee,'wecannotadcptacmstzuction
thetwmldmake this seckionnwningless.Perkinsv. State,367 S.W.2d
140 (lbx.Sup. 196311Mdins-walcbr Bum-m-                      296 S.W.2d
93 (lkx.sup. 1957). lbcarcllng1y  it ieourxziziIegislatLue
used tb? term %Qzpm@ated"    in diffemrlt calte?cts in eections l(q)and 19,
~clearlyintepldedthat~eupplanente~fmngiftfundebe
reprtedtothe se4uwaq of state.




                               p. 3201
Ihemle      BobBullock- page 3 (H-757)


                        SUMMARY

         -w~~eJPeIedtopay~salar~
         of Stateenplayeesandofficersuntil*
         -ofanyeabryfq@ms?n%           including
         srplglenents
                   made with gift fur&, is reported
         tothe secremyof state.




                          Attorneywel     of !&arm




                          pa 3202